Case 18-07006     Doc 31      Filed 02/09/21 Entered 02/09/21 17:28:45        Desc Main
                                Document     Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    In Re:                              )      Case No.: 18-07006
                                        )
    Helena V Bather                     )      Chapter 13
                                        )
                                        )      Judge: Donald R Cassling
                  Debtor(s)             )



                                  Notice of Objection



    The Debtor objects to the Motion for Relief from the Automatic Stay as to 1231 N.
    Taylor Ave, Oak Park, IL 60302.




                                                        David H. Cutler,
                                                        Attorney for the Debtor


                                                        /s/ David H. Cutler
                                                        By: David H. Cutler




    Cutler & Associates, Ltd.
    David H. Cutler
    Attorney for the Debtor
    4131 Main St.
    Skokie, IL 60076
    Phone: (847) 673-8600
